Citation Nr: 1145918	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for status post myocardial infarction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to October 1970 and from November 1973 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO in Phoenix, Arizona.  The Board remanded this case in March 2008 and March 2010.  It returns now for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but finds that additional remand is necessary as the RO has failed to sufficiently comply with the terms of the Board's March 2010 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Board remanded this case for a VA examination to provide an opinion in three parts: an opinion as to:

1) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's coronary artery disease first manifested during his periods of service from December 1948 to October 1970 or November 1973 to October 1977;

2) manifested to a compensable degree within one year from his discharge from either period of service and/or;

3) is causally related to event(s) during either period in service.  

The Veteran was seen for a June 2010 VA examination.  The report offered no opinion relevant to the remand instruction.  The Veteran's claims file was correctly sent back for an addendum opinion in July 2011 to remedy this omission.  The opinion obtained addresses whether the Veteran had coronary artery disease during his periods of service.  

The opinion fails to address the second and third portions of the Board's instruction.  Thus, the Board concludes that the AMC has failed to comply substantially with the March 2010 remand instruction.  The Board is obligated to remand for corrective action.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should forward the Veteran's claims folder to a cardiologist for an addendum opinion as to the probable onset and etiology of the Veteran's coronary artery disease.  Following review of the claims folder, the examiner should provide an opinion as to:

1) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's coronary artery disease first manifested during his periods of service from December 1948 to October 1970 or November 1973 to October 1977, 

2) manifested to a compensable degree within one year from his discharge from either period of service and/or 

3) is causally related to event(s) during either period in service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should include a complete explanation with his or her opinion based on information obtained from review of the record, to include any additional VA clinical records obtained as a result of this remand.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

